Name: Decision No 3329/74/ECSC of the Commission of 20 December 1974 fixing the rate of the levies for the 1975 financial year amending Decision No 3/52/ECSC of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  iron, steel and other metal industries;  coal and mining industries
 Date Published: 1974-12-31

 Avis juridique important|31974S3329Decision No 3329/74/ECSC of the Commission of 20 December 1974 fixing the rate of the levies for the 1975 financial year amending Decision No 3/52/ECSC of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty Official Journal L 357 , 31/12/1974 P. 0017 - 0022 Greek special edition: Chapter 01 Volume 1 P. 0227 DECISION No 3329/74/ECSC OF THE COMMISSION of 20 December 1974 fixing the rate of the levies for the 1975 financial year and amending Decision No 3/52 of 23 December 1952 on the amount of and methods for applying levies provided for in Articles 49 and 50 of the ECSC Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49, 50 and 78 thereof; Having regard to the Treaty of 8 April 1965 establishing a single Council and a single Commission of the European Communities, and in particular Articles 20 and 21 thereof; Having regard to Decision No 2691/72/ECSC of 18 December 1972 amending Decision No 2/52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the ECSC Treaty; Having regard to Decision No 3543/73/ECSC of 19 December 1973 fixing the rate of the levies for 1974 and amending Decision No 3/52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty; Having regard to Decision No 3541/73/ECSC of 19 December 1973 on the definition of the unit of account to be used in Decisions, recommendations, opinions and communiquÃ ©s for the purposes of the Treaty establishing the ECSC; Having regard to Decision No 3542/73/ECSC of 19 December 1973 on the conversion rates as between currencies and units of account for certain purposes of the Treaty establishing the ECSC, as last extended and amended by Decision No 3328/74/ECSC of 20 December 1974; Whereas, in view of the variations in average values recorded during the reference period, Decision No 3/52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty should be amended; Whereas the requirements of the European Coal and Steel Community are estimated in the operating budget for the 1975 financial year at 111.4 million units of account ; whereas that budget, which was adopted by the Commission of the European Communities on 20 December 1974 in the form shown in Annex I to this Decision, indicates the amount of income to be provided from levies in the course of the financial year 1974, namely 88.6 million units of account; Whereas the estimated yield of the levies at a rate of 0.10 % is 30.56 million units of account; Having noted the Opinion delivered on 10 December 1974 by the European Parliament, HAS ADOPTED THIS DECISION: Article 1 The rate of the levies on output from 1 January 1975 shall be 0.29 % of the figures used as the basis of assessment for such levies. Article 2 Article 2 of Decision No 3/52 of 23 December 1952, as amended by Article 2 of Decision No 3543/73/ECSC of 19 December 1973, is now amended to read as follows: 'The average value in units of account of the products on which the levies are assessed shall from 1 January 1975 be as follows: >PIC FILE= "T0004783"> Article 3 Article 3 of Decision No 3/52 of 23 December 1952, as last amended by Article 3 of Decision 2733/71/ECSC of 15 December 1971, is now amended to read as follows: 'The consumption figures to be used in calculating the deductions provided for in Article 2 (2) of Decision No 2/52 of 23 December 1952 shall be as follows: >PIC FILE= "T0004784"> Article 4 Article 4 of Decision No 3/52 of 23 December 1952, as last amended by Article 3 of Decision No 3543/73/ECSC of 19 December 1973, is now amended to read as follows: 'The scale provided for in Article 2 (4) of Decision No 2/52 of 23 December 1952 shall accordingly be as follows, the figures being given in units account: >PIC FILE= "T0004785"> Pursuant to High Authority Decision No 2/52 (Official Journal of the ECSC No 1) the corresponding scales expressed in the currencies of the Member States shall be published for guidance purposes every six months and are given in Annex II to this Decision. Article 5 This Decision shall enter into force on 1 January 1975. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI ANNEX I ECSC OPERATING BUDGET FOR FINANCIAL YEAR 1975 >PIC FILE= "T0004786"> ANNEX II TABLE SHOWING, IN THE CURRENCY OF EACH OF THE MEMBER STATES OF THE COMMUNITY, THE NET AMOUNT PER METRIC TON OF THE LEVY ON EACH OF THE PRODUCTS LISTED IN ARTICLE 2 FOR THE PERIOD 1 JANUARY TO 30 JUNE 1975 (1) >PIC FILE= "T9000376"> (1)Tables published pursuant to Decision No 2/52 of the High Authority. >PIC FILE= "T9000377">